Case: 14-1283   Document: 20     Page: 1   Filed: 04/15/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                     COREY LEA,
                   Plaintiff-Appellant,

                            v.

  DEPARTMENT OF AGRICULTURE, THOMAS J.
     VILSACK, Secretary of Agriculture, JOE
 LEONARD, in his Official Capacity, DEPARTMENT
  OF JUSTICE, AND ERIC HOLDER, in his Official
                    Capacity,
                   Defendants,

                          AND

    FARMERS NATIONAL BANK, GLORIA LYLES,
     DAN HARBISON, LARRY FLOYD HINTON,
  WARREN COUNTY, KENTUCKY, BARREN RIVER
  HEALTH DEPARTMENT, AMY MILLIKEN, SUSAN
   DAVIS, DAVID BURTON, HOY HODGES, BRYAN
    DENISON, MITCH WHITTLE, CANDACE HILL,
     MARK FILIP, MICHAEL SPALDING, JOHN
     BOWLES, LARRY KIRBY, AND KYLE KIRBY,
               Defendants-Appellees.
              ______________________

                       2014-1283
                 ______________________
Case: 14-1283       Document: 20    Page: 2   Filed: 04/15/2014



 2                       LEA   v. DEPARTMENT OF AGRICULTURE



    Appeal from the United States District Court for the
 Western District of Kentucky in No. 1:13-cv-00110-JHM-
 HBB, Chief Judge Joseph H. McKinley, Jr.
                 ______________________

                         PER CURIAM.
                          ORDER
      The parties all respond to this court’s February 19,
 2014 show cause order. Farmers National Bank, et. al
 also moves for a determination that the appeal is frivolous
 and for sanctions. The United States also moves to cor-
 rect the caption in this appeal. Mr. Lea moves to proceed
 in forma pauperis, although he subsequently paid the
 filing fee, and to stay any action on transfer or dismissal
 until the appeal is decided on the merits.
     Mr. Lea’s action in the United States District Court
 for the Western District of Kentucky asserted various
 allegations of discrimination and violations of federal and
 state laws appearing to relate to the foreclosure of his
 farm property. This court is a court of limited jurisdic-
 tion. 28 U.S.C. § 1295. Upon review, we conclude that
 the district court’s jurisdiction did not arise in whole or in
 part under the laws specified in § 1295 as defining this
 court’s appellate jurisdiction. This court therefore lacks
 jurisdiction over this appeal.
     As to appellees’ motion for sanctions, we deem it the
 better course to allow appellees to raise its arguments in
 the United States Court of Appeals for the Sixth Circuit,
 which has familiarity with the history of litigation be-
 tween the parties. As to the parties’ other motions, the
 parties may raise their arguments with the United States
 Court of Appeals for the Sixth Circuit.
     Accordingly,
     IT IS ORDERED THAT:
Case: 14-1283     Document: 20   Page: 3      Filed: 04/15/2014



  LEA   v. DEPARTMENT OF AGRICULTURE                           3



     This appeal is transferred to the United States Court
 of Appeals for the Sixth Circuit pursuant to 28 U.S.C.
 § 1631.


                                   FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s30